10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

marvin Cnowm.
1080 Festival Flaza Dn've
Suite 650
Lu Vogu. Novad¢ 89135

 

 

KAEMPFER CROWELL
Robelt McCoy, No. 9121
1980 Festival Plaza Drive
Suite 650

Las Vegas, Nevada 89135
Telephone: (702) 792-7000
Facsimile: (702) 796-7181

Email: rmccoy_@kcnvlaw.com

STROOCK & STROOCK & LAVAN LLP
Julia B. Strickland (Pro HacVice)

Stephen J. Newman (Pro Hac Vice)

Brian C. Frontino (Pro Hac Vice)

2029 Centur)l Park East, Suite 1600

Los Angeles, California 90067

Telephone: (310) 556-5800

Facsimile: (310) 556-5959

Email: `|strickland@stroock.com
Email: snewman@stroock.com
Email: bfrontino@stroock.com

Attomeys for Defendant
Zappos.com, Inc.

u;ase 3:12-cv-00325-RCJ-VPC Document 313 Filed 10/25/18 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

lN RE ZAPPOS SECUR]TY BREACH
LlTIGATlON

 

This document relates to:

ALL ACTIONS

 

 

MDL: 2357
Case No. 3:12-cv-00325-RCJ-VPC

STIPULATION AND [PROPOSED|
ORDER RESCHEDULING STATUS
CONFERENCE

(First Request)

The parties stipulate and request that the Status Conference currently scheduled

for November 14, 2018 be rescheduled to January 18, 2019 at 9:00 a.m. in Las Vegas or another

time that is convenient for the Court.

The parties make this request for the following reasons:

2232602_1 .docx 17189.2

Page 1 of 3

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

marvin Cnow£u.
1950 Futivll Ptul Drive
Suite 650
Lu Vogu. Novlda 89135

 

 

 

u:ase 3:12-cv-00325-RC.J-VPC Document 313 Filed 10/25/18 Page 2 of 3

1. Defendant Zappos.com, Inc. filed a Petition for Writ of Certiorari in the
Supreme Court (Case No. 18-225) on August 20, 2018;

2. The parties do not expect to complete briefing on the Petition for Writ of
Certiorari in the Supreme Court until late November 2018;

3. This Court scheduled a Status Conference in this case on November 14,
2018 at 9:00 a.m. in Las Vegas (ECF No. 311); and

4. The parties do not expect the Supreme Court to decide whether it will

grant or deny the Petition for Writ of Certiorari by November 14, 2018.

2232602_1.docx 17189.2 Page 2 of 3

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

morris Ckowcu.
1980 Fuv'v¢l Plan Drive
Suite 650
Lu Vegu. Nevlda 89135

u¢ase 3:12-cv-00325~RCJ-VPC Document 313 Filed 10/25/18 Page 3 of 3

O’MARA LAW FIRM, P.C.

By /s/ David C. O’Mara
David C. O’Mara, No. 8599
311 East Liberty Street
Reno, NV 89501

BARNOW AND ASSOCIA'I`ES, P.C.
Ben Barnow (pro hac vice)

One North LaSalle Street, Suite 4600
Chicago, IL 60602

THE COFFMAN LAW FIRM
Richard L. Coffman (pro hac vice)
First City Building

505 Orleans Street, Fifth Floor
Beaumont, TX 77701

FINKELSTEIN, BLANKINSHIP,
FREI-PEARSON & GARBER, LLP
Jeremiah Frei-Pearson (pro hac vice)
445 Hami|ton Avenue, Suite 605
White Plains, NY 10601

GLANCY PRONGAY & MURRAY LLP
Marc L. Godino (pro hac vice)

1925 Century Park East, Suite 2100

Los Angeles, CA 90067

Attorneys for Plaintifjfs

1'1` IS SO ORDERED.i

KAEMPFER CROWELL

By_/§_/ Robert McCOV

Robert McCoy, No. 9121

1980 Festival Plaza Drive, Ste. 650
Las Vegas, NV 89135

STROOK & STROOK & LAVAN LLP
Julia B. Strickland (Pro Hac Vice)
Stephen J. Newman (Pro Hac Vice)
Brian C. Frontino (Pro Hac Vice)

2029 Century Park East, Suite 1600
Los Angeles, Califomia 90067

Attorneys for Defendant
Zappos.com, Inc

ORDER

mw»

ROBERTC NES
United State DistrictJu ge

Dated: //"/:/? Z')/

2232602_1.docx 11139.2 Page 3 of 3

 

 

 

